         Case
          Case:
              3:15-cv-02356-JCS
                17-16193, 04/16/2019,
                                  Document
                                      ID: 11264891,
                                             255 Filed
                                                    DktEntry:
                                                       04/19/19
                                                              48, Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                    APR 16 2019
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 SANFORD S. WADLER,                            No. 17-16193

               Plaintiff - Appellee,
                                               D.C. No. 3:15-cv-02356-JCS
   v.                                          U.S. District Court for Northern
                                               California, San Francisco
 BIO-RAD LABORATORIES, INC., a
 Delaware Corporation and NORMAN               MANDATE
 SCHWARTZ,

               Defendants - Appellants.


        The judgment of this Court, entered February 26, 2019, takes effect this

date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Nixon Antonio Callejas Morales
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
